by the defendant from a judgment of the Supreme Court, Westchester County (DiFiore, J), rendered October 2, 2003, convicting him of bail jumping in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s knowing, voluntary, and intelligent waiver of his right to appeal encompassed his double jeopardy claim (see People v Muniz, 91 NY2d 570 [1998]; People v Allen, 86 NY2d 599 [1995]; People v Snype, 19 AD3d 621 [2005]; People v Thorpe, 2 AD3d 467 [2003]).
The defendant’s remaining contentions are without merit. Ritter, J.P., Goldstein, Skelos and Lifson, JJ., concur.